Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Objections
Claim 1 is objected to because of the following informalities:  line 4, the word “paring” should be correct “parsing”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

With respect the claims 1-7, the claims 1-7 recite a series for providing data driven evolution of arbitrary data structure.  Thus the claims are directed to a statutory category, because a series of providing data driven evolution of arbitrary data structure (a series of acts).  Further, the claim is directed to a judicial exception.  The claims recites a series of step such receiving by an evolution module from a researcher module a configuration specification, parsing the configuration specification, generating a policy assembly using the parsed tree structure of specific coded data structure to produce a presentation tree of reproduction policy structure, creating and translating and providing the known representation of the candidate genome to the candidate evaluation module for fitness evaluation in the desired domain.  The claim falls in one of abstract ideas, “Mental Process”.  One of The Abstract Ideas categories is “Mental Process “such as concepts performed in the human mind.   An idea standing alone such an unistantiated concept, plan, or scheme, as well as a mental process (thinking) that “can be performed in human mind, or by a human using pen and paper.  Like the invention in Alice Corp, the instant claim is merely limiting the abstract idea to a computer environment by simply performing the idea via a computer to provide data driven evolution of arbitrary data structure.  This is abstract idea.  Further, at step 2B, the claims do not have any additional limitations recited that amount to significantly more than the abstract idea.  The claims require no additional limitations.  These generic computer components (module, etc.) are claimed to perform their basic functions providing data driven evolution of arbitrary data structure. This recitation of the module limitations amounts to mere instructions to implement the abstract idea on a computer.   Taking the additional elements individually and in combination, the computer components at each step of providing data driven evolution of arbitrary data structure perform purely generic computer functions.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  The claim does not amount to significantly more than the abstract idea itself.  Accordingly, the claim is not patent eligible.	
Allowable Subject Matter
Claims 1-7 would be allowed. (if rewritten to overcome the rejection under 35 USC § 101 and to include all of the limitations of the base claim and any intervening claims)
The following is a statement of reason for the indication of allowable subject matter:
 

	With respect to claims 1-7, Metzger et al. (U.S. Pub. 2010/0169234 A1.
) discloses a method for evolutionary optimization in a desired domain (i.e., “the system 100 uses evolutionary algorithms such as genetic algorithms in order to perform simulations for answering the optimization question: Which population of offers representations (chromosomes 460 or the genotype or the genome) of candidate solutions to a consumption profile” (0055)), comprising: providing, by a researcher module (525) (fig. 5), a configuration specification to an evolution module; receiving at the researcher module from the evolution module a plurality of genomes created in dependence upon the configuration specification (i.e., “The reconstruction process is automated by enabling an automatic generation of FOL sentences, using semantics (equations) of genomes that have been reconstructed (or "mapped") in the past”(0052) and “the system 100 uses evolutionary algorithms such as genetic algorithms in order to perform simulations for answering the optimization question: Which population of offers representations (chromosomes 460 or the genotype or the genome) of candidate solutions to a consumption profile (phenotypes 485) evolves toward better solutions”(0055)) or Madsen et al. (U.S. Pub. 2005/0004942 A1) discloses receiving by an evolution module from a researcher module a configuration specification (i.e., “The native configuration 50 is provided to a lexer module 60, where each of the literal strings in the native configuration 50 is assigned a token ID (tokenized)”(0074)); paring the configuration specification by the evolution module into a tree structure of specific coded data structures (i.e., “Semantic actions refer to the code executed when a specific syntactic construct is matched by the parser 62--the action might be to insert the parsed data into a data structure, or to execute some application functionality,”(0076) and “In the case of an analysis parser 62, semantic actions include creating an in-memory tree representation of the configuration syntax, along with "actions" which reorganize the tree and insert parsed data into the appropriate class objects as member variables”0077)); generating a policy assembly using the parsed tree structure of specific coded data structures to produce a representation tree of reproduction policy structures (i.e., “ at step 690 the instance tree is analyzed at the policy level to detect nodes which represent instances of policies 34 stored in the component library 28. Policy analysis begins with the instance tree as it exists after parsing and reorganization” (0087) or “This process is repeated for all policies in the policy database. The end result of this analysis is an instance tree which contains any policies which the device implements, any components which are identified within the device configuration but are not part of a policy, and any candidate components which are recognized for the first time. Such an instance tree is considered "complete" and is the output of the Device Learning System 44, and is ready to be stored persistently to the component database 28 and within a version control database” (0093)), but Metzger et al. or Madsentm, alone or combination, do not disclose wherein wherein each instance of the reproduction policy structures represents one of a single leaf node or branch node in the representation tree; creating by the evolution module an internal representation of a candidate genome in accordance with the representation tree of reproduction policy structures, wherein the reproduction policy structures are data-type specific; translating by the evolution module the internal representation of the candidate genome to a known representation of the candidate genome, wherein the known representation of the candidate genome is known to a candidate evaluation module; and providing the known representation of the candidate genome to the candidate evaluation module for fitness evaluation in the desired domain.
Citation of Pertinent References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The patent to Chandrashekhar et al. discloses parsing logical network definition for different sites, U.S. Patent No. 11,089,916 B1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUNG T VY/Primary Examiner, Art Unit 2163                                                                                                                                                                                             September 24, 2022